i          i      i                                                                 i      i      i




                                 MEMORANDUM OPINION

                                         No. 04-06-00848-CR

                                        Christina Kay COOK,
                                               Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the 144th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2003-CR-8532
                             Honorable Mark R. Luitjen, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: September 10, 2008

AFFIRMED

           Defendant’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record and demonstrating there are no arguable grounds to be advanced. Counsel

concludes that the appeal is without merit. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967). Defendant was informed of her right to review the record. Counsel provided

defendant with a copy of the brief and advised her of her right to file a pro se brief. Defendant has

not filed a pro se brief.
                                                                                                          04-06-00848-CR

         After reviewing the record and counsel’s brief, we agree the appeal is frivolous and without

merit. Accordingly, we affirm the trial court’s judgment, and we GRANT appellate counsel’s

motion to withdraw.1 Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.);

Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).



                                                                   Sandee Bryan Marion, Justice

DO NOT PUBLISH




         1
            No substitute counsel will be appointed. See In re Schulman, 252 S.W.3d 403, 408 n.22 (Tex. Crim. App.
2008). Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must
either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary review. Any
petition for discretionary review must be filed within thirty days from the date of either this opinion or the last timely
motion for rehearing that is overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must
be filed with this court, after which it will be forwarded to the Texas Court of Criminal Appeals along with the rest of
the filings in this case. See TEX. R. APP. P. 68.3. Any petition for discretionary review must comply with the
requirements of Texas Rules of Appellate Procedure 68.4.

                                                            -2-